EXHIBIT 10.2








CAPITAL BANK
SUPPLEMENTAL RETIREMENT PLAN FOR DIRECTORS













--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


TABLE OF CONTENTS
Section Page   PURPOSE   1    ARTICLE I DEFINITIONS                1.01. Accrued
Benefit 2                 1.02. Adoption Agreement 2                 1.03.
Affiliate 2                 1.04. Board 2                 1.05. Cause 2   
             1.06. Change in Control 2                 1.07. Code 3   
             1.08. Control Change Date 3                 1.09. Designated
Beneficiary 3                 1.10. Eligible Board Member 4               
 1.11. Employer 4                 1.12. Participant 4                 1.13. Plan
4                 1.14. Year of Service 4    ARTICLE II PARTICIPATION   ARTICLE
III BENEFITS                3.01. Retirement Benefit 6                 3.02.
Death Benefits 6                 3.03. Forms of Distribution 7              
  3.04. Disability 8    ARTICLE IV VESTING   ARTICLE V TERMINATION, AMENDMENT OR
MODIFICATION OF PLAN                5.01. Right to Terminate or Amend 10   
             5.02. Notice 10                 5.03. Manner of Giving Notice 10   
             5.04. Discharge of Obligation 10   
-i-




--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


      ARTICLE VI OTHER BENEFITS AND AGREEMENTS   ARTICLE VII EFFECT OF IRC
SECTION 4999   ARTICLE VIII RESTRICTIONS ON TRANSFER OF BENEFITS   ARTICLE IX
ADMINISTRATION OF THE PLAN                9.01. Plan Administration 14   
             9.02. Reports and Records 14                 9.03. Claims 14   
             9.04. Indemnification 14    ARTICLE X GENERAL               10.01.
Funding 16               10.02. Plan Binding 16               10.03.
Interpretation of Plan 16               10.04. Construction 17            
  10.05. Actuarial Equivalence 17   
-ii-




--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


PURPOSE

        The purpose of the Plan is to provide valuable retirement and other
benefits to board members who are selected to participate in the Plan and who
satisfy the requirements prescribed by the Plan and Adoption Agreement for the
receipt of those benefits.

        This Plan will only be for those Directors shown in Section 3 of the
Adoption Agreement and no additional Directors may be added to this Plan.

1

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE I
DEFINITIONS


1.01.  ACCRUED BENEFIT

        Accrued Benefit is defined in the Adoption Agreement.


1.02.  ADOPTION AGREEMENT

        Adoption Agreement means the agreement entered into by the Employer
evidencing adoption of the Plan and selection of key Plan terms and conditions
and is incorporated by reference herein.


1.03.  AFFILIATE

        Affiliate means any entity that is a member of a controlled group of
Employers, as defined in Code section 414(b) or a group of trades or businesses
under common control, as defined in Code section 414(c), of which the Employer
is a member according to Code section 414(b) or Code section 414(c), and which
has, with the approval of the Board, adopted the Plan by action of its board.


1.04.  BOARD

        Board means the Board of Directors of Capital Bank Corporation or any
successor corporation or bank. Service on an advisory board of any Employer or
Affiliate shall not constitute Board service for purpose of this Plan.


1.05.  CAUSE

        Unless otherwise defined in the Adoption Agreement, Cause means fraud or
dishonesty involving the assets of the Employer or an Affiliate or the
conviction of, or pleading guilty or nolo contendre to, a felony or embezzlement
from the Employer or an Affiliate.


1.06.  CHANGE IN CONTROL

        For purposes of this Plan, the term “Change in Control” shall mean any
of the following:

(i)     Any “person” (as such term is used in Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Act”)) acquiring
“beneficial ownership” (as such term is used in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Capital Bank Corporation (“the
Corporation”), the parent holding company of Capital Bank (the “Bank”),
representing more than fifty percent (50%) of the total fair market value or
total voting power of the Corporation’s then outstanding voting securities (the
“Voting Power”), but excluding for this purpose an acquisition by the
Corporation or by an employee benefit plan (or related trust) of the
Corporation.

2

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors

(ii)     The shareholders of the Corporation approve a reorganization, share
exchange, merger or consolidation related to the Corporation following which the
owners of the Voting Power of the Corporation immediately prior to the closing
of such transaction do not beneficially own, directly or indirectly, more than
forty percent (40%) of the Voting Power of the Corporation.

(iii)     A majority of the Corporation’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Corporation’s Board prior to the date of such appointment
or election.

(iv)     The shareholders of the Corporation approve a complete liquidation or
dissolution of the Corporation, or a sale or other disposition of all or greater
than 60% of the assets of the Corporation.

In no event, however, will a “Change in Control” include a transaction, or
series of transactions, whereby the Corporation or the Bank becomes a subsidiary
of a holding company if the shareholders of the holding company are
substantially the same as the shareholders of the Corporation prior to such
transaction or series of transactions.


1.07.  CODE

        Code means the Internal Revenue Code of 1986, as amended.


1.08.  CONTROL CHANGE DATE

        Control Change Date means the date on which a Change in Control occurs.
If a Change in Control occurs as a result of a series of transactions, the
Control Change Date is the date of the last of such transactions.


1.09.  DESIGNATED BENEFICIARY

        Designated Beneficiary means the person, persons, entity, entities or
the estate of a Participant which is designated by the Participant or
beneficiary to receive any benefits that may become payable under the Plan as a
result of a Participant’s death. If there is no Designated Beneficiary for any
reason then the Participant’s Designated Beneficiary shall be the Participant’s
surviving spouse, (i.e., the person to whom the Participant was legally married
on the date of the Participant’s death) and if there is no surviving spouse then
the Designated Beneficiary shall be the Participant’s children, per stirpes,
and, if none, the Designated Beneficiary shall be the Participant’s estate.

3

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


1.10.  ELIGIBLE BOARD MEMBER

        Eligible Board Member means an individual who is a member of The Board
as of the date of the adoption of the Plan and not an active employee of the
Employer, except for William Gilliam who has been expressly designated as an
Eligible Board Member despite being an active employee. Only individuals listed
in Item 3 of the Adoption Agreement are eligible to participate in the Plan.


1.11.  EMPLOYER

        Employer means Capital Bank, Capital Bank Corporation and any successor
employer that sponsors this Plan.


1.12.  PARTICIPANT

        Participant means an Eligible Board Member who is designated to
participate in the Plan in accordance with Article II or a former Eligible Board
Member who has accrued a vested benefit under the Plan. Names of all
Participants shall be listed in item 3 of the Adoption Agreement and no
additional Participants will be eligible to participate in this Plan.


1.13.  PLAN

        Plan means this Supplemental Retirement Plan for Directors, together
with the Adoption Agreement as completed by the Employer.


1.14.  YEAR OF SERVICE

        Year of Service is defined in the Adoption Agreement.

4

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE II
PARTICIPATION

        An Eligible Board Member shall become a Participant in the Plan
effective as of the date he is designated a Participant by the Board. Whether a
benefit is payable under the Plan to or on behalf of a Participant whose board
service with the Employer and its Affiliates has terminated shall be determined
under the remaining provisions of the Plan. An individual who is entitled to
receive a benefit under the Plan following termination of board service shall
continue to be a Participant until that benefit has been paid in full, either to
the Participant or the Designated Beneficiary. An individual who is not entitled
to receive a benefit under the Plan following termination of board service shall
cease to be a Participant on the date that board service with the Employer and
its Affiliates terminates or is terminated.



5

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE III
BENEFITS

        Subject to the limitations set forth in Articles IV and V, the benefits
of a Participant and his Designated Beneficiary shall be as follows:


3.01.  RETIREMENT BENEFIT

        A Participant shall be entitled to the benefit described in this Section
3.01 if the Participant’s Board service with the Employer and its Affiliates
ends for a reason other than the Participant’s death or Disability. A
Participant described in the preceding sentence shall be entitled to receive his
or her Accrued Benefit as defined in the Adoption Agreement. The payment of the
benefit described in this Section 3.01 shall commence on the first day of the
year after the Participant’s termination of board service with the Employer and
its Affiliates after attaining the age of 72 unless there has been a Change in
Control. In such cases, payments shall be made in one annual payment within the
first 31 days of each calendar year for which the Participant is entitled to a
Benefit.

        In the event of a Change of Control, all benefits will be payable in a
lump sum and present valued to the payment date as soon as administratively
possible after the Control Change Date. The present value will be calculated
assuming a stream of ten annual payments equal to the Participant’s Accrued
Benefit commencing on the Control Change Date and utilize a discount rate equal
to a ten year constant maturity treasury security.


3.02.  DEATH BENEFITS

        In the event a Participant’s Board service terminates due to a
Participant’s death or in the event a Participant dies before all of the
Retirement Benefits to be provided to the Participant under Section 3.01 are
paid out, the Participant’s Accrued Benefit shall be paid out to the
Participant’s Designated Beneficiary as Death Benefits in accordance with this
Section 3.02:

    (a)            If a Participant dies while a Director of the Employer or an
Affiliate, the Designated Beneficiary of a Participant shall be entitled to
receive the Participant’s Accrued Benefit. The benefit payable under this
Section 3.02(a) shall commence on the first day of the year coincident with or
next following the Participant’s death. The Designated Beneficiary shall have
the right to designate in writing a beneficiary to receive any benefits
remaining to be paid under this Section 3.02(a) upon the death of the Designated
Beneficiary. If no such designation has been made (or any such successor
designated beneficiary fails to survive the Designated Beneficiary or is not in
existence on the date of the death of the Designated Beneficiary), any remaining
benefits payable under this Section 3.02(a) shall be paid to the Designated
Beneficiary’s estate.

    (b)            In the event a Participant dies (i) after termination of
Board service with the Employer and its Affiliates, and (ii) after the
commencement of payment of Accrued Benefits to

6

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors

the Participant in accordance with Section 3.01 but (iii) before the payment of
all Accrued Benefits due the Participant under the Plan, such payments shall
continue to the Designated Beneficiary until fully distributed. The Designated
Beneficiary shall have the right to designate in writing a successor beneficiary
to receive any benefits remaining to be paid under this Section 3.02(b) upon the
death of the Designated Beneficiary. If no such designation has been made (or
any such designated beneficiary fails to survive the Designated Beneficiary or
is not in existence on the date of the death of the Designated Beneficiary), any
remaining Accrued Benefits payable under this Section 3.02(b) shall be paid to
the Designated Beneficiary’s estate.

    (c)            This Section 3.02(c) applies if a Participant dies (i) after
termination of board service with the Employer and its Affiliates, and (ii)
before the payment of benefits due the Participant has commenced. The Designated
Beneficiary of a Participant described in the preceding sentence shall be
entitled to receive the Participant’s Accrued Benefit. The benefit payable under
this Section 3.02(c) shall be paid in a lump sum during the first month of the
year following the date of the Participant’s death. The Designated Beneficiary
shall have the right to designate in writing a successor beneficiary to receive
any benefits remaining to be paid under this Section 3.02(c) upon the death of
the Designated Beneficiary. If no such designation has been made (or any such
designated beneficiary fails to survive the Designated Beneficiary or is not in
existence on the date of the death of the Designated Beneficiary), any remaining
benefits payable under this Section 3.02(c) shall be paid to the Designated
Beneficiary’s estate.

3.03.  Forms of Distribution

        A Participant who is entitled to a benefit under Section 3.01 and a
Designated Beneficiary who is entitled to a benefit under Section 3.02(a) or
Section 3.02 (b) shall receive an annual cash payment within the first 31 days
of each calendar year for which the Participant or Designated Beneficiary is
entitled to a Benefit, unless otherwise specified in the Plan.

        Lump sum payments made pursuant to Section 3.02(c) shall be present
valued to the payment date assuming a stream of annual payments equal to the
Annual Benefits and a discount rate equal to a ten year constant maturity
treasury security.

7

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


3.04.  DISABILITY

        A Participant that suffers a Disability while serving as a Director of
the Employer and its Affiliates or after leaving service as a Director but prior
to commencement of distribution of Accrued Benefits under the Plan pursuant to
Section 3.01 shall be entitled to all vested Accrued Benefits vested under the
Plan as of the time of Disability. Distribution of such Accrued Benefits shall
begin the first calendar year following the date the Director becomes
permanently disabled and be paid in annual installments equal to the number of
Years of Service accrued by the Participant under the Plan prior to becoming
disabled. Any Participant who suffers a Disability after commencement of Accrued
Benefits under the Plan shall continue to receive such Accrued Benefits on the
same schedule as before the Disability. For purposes of this Plan, the term
“Disability” shall mean any physical or mental impairment which, in the opinion
of the Board, constitutes a “disability” as such term is defined in Section 409A
of the Code and the regulations thereunder.



8

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE IV
VESTING


4.01.  VESTING

        A Participant’s right to a Year of Service credit for benefit purposes
under the Plan shall fully vest upon completion of each Year of Service, except
subject to the Forfeiture provisions below.


4.02.  FORFEITURE

        Notwithstanding the above, the Participant and his or her Beneficiary
shall forfeit all then-unpaid Benefits under the Plan upon the occurrence of any
of the following events: (i) without the Employer’s prior written consent, the
Participant becomes within one (1) year following termination of service as a
director with Employer or its Affiliates, a senior officer, director, or ten
percent (10%) or more shareholder, directly or indirectly, of a for-profit
enterprise engaged in the business of banking within thirty (30) miles of the
Participant’s principal business office or primary residence any time within the
three years prior to the termination of Participant’s service as a director with
Employer; (ii) the Participant makes any materially disparaging public
disclosures about the Employer following the termination of his or her service
with the Employer; (iii) if the Board determines that the Participant’s
separation from service as a director by Employer and its Affiliates is based on
Cause; or (iv) without the Employer’s prior written consent, the Participant
uses any of the Employer’s proprietary information for business gain following
his or her termination of service as a Director with the Employer. The
provisions of this Section shall not be applicable in the event of a Change in
Control.

9

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE V
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN


5.01.  RIGHT TO TERMINATE OR AMEND

        Except as otherwise specifically provided, the Employer reserves prior
to a Change in Control the right to terminate, amend or modify this Plan, wholly
or partially, at any time and from time to time to the extent allowed under Code
Section 409A. Without the written consent of a Participant or, following the
Participant’s death, his Designated Beneficiary, any such termination, amendment
or change may not adversely affect the benefits paid or obligations to any
Participant who died or otherwise terminated Board service before the
termination, amendment, or change. Such right to terminate, amend or modify the
Plan shall be exercised by the Board.

        In the event of termination of the Plan all vested service credit and
Accrued Benefits under the Plan shall remain payable to the Participants in
accordance with Article III. Participants will not be entitled to any future
accrual of additional Benefits or Years of Service credit after the date the
Plan is terminated or to accelerate distributions as a result of the Plan
termination.


5.02.  NOTICE

        Section 5.01 notwithstanding, no action to terminate the Plan shall be
taken except upon thirty (30) days’ written notice to each Participant affected
thereby.


5.03.  MANNER OF GIVING NOTICE

        Notices and elections under this Plan must be in writing. A notice or
election is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person or business at his or its last known
address.


5.04.  DISCHARGE OF OBLIGATION

        Except as provided in Section 5.01 above, upon the termination of this
Plan by the Board, the Plan shall no longer be of any further force or effect
and neither the Employer nor any Participant shall have any further obligation
or right under this Plan.

10

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE VI
OTHER BENEFITS AND AGREEMENTS

        The benefits provided for a Participant and his Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program of the Employer or a participating Affiliate for its
employees, and, except as may otherwise be expressly provided for, the Plan
shall supplement and shall not supersede, modify or amend any other plan or
program of the Employer or a participating Affiliate in which a Participant is
participating.




11

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE VII
EFFECT OF IRC SECTION 4999

        If an amount payable under this Plan, alone or together with any other
compensation or benefit a Participant has received or may receive, would result
in the Participant’s being subject to an excise tax under Section 4999 of the
Code, the amount payable hereunder may be reduced if so provided in the Adoption
Agreement. Such reduction, if any, shall be made only on those terms (and in
those circumstances) set forth in the Adoption Agreement.





12

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE VIII
RESTRICTIONS ON TRANSFER OF BENEFITS

        No right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
do so shall be void. No right or benefit hereunder shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to such benefit. If any Participant or Designated Beneficiary under the
Plan should become bankrupt or attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge any right to a benefit hereunder, then such right or
benefit, in the discretion of the Board, shall cease and terminate, and, in such
event, the Board may hold or apply the same or any part thereof for the benefit
of such Participant or Designated Beneficiary, his or her spouse, children, or
other dependents, or any of them, in such manner and in such portion as the
Board may deem proper.





13

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE IX
ADMINISTRATION OF THE PLAN

9.01.   Plan Administration

    (a)            The Plan shall be administered by the Board or the
Compensation Committee of the Board (“Committee”) if the Board so designates. In
the event the Board does not designate the Committee to administer the Plan, all
remaining references in this Article IX pertaining to Committee will refer
instead to the Board. Subject to the provisions of the Plan, the Committee may
adopt such rules and regulations as may be necessary to carry out the purposes
hereof. The Committee’s interpretation and construction of any provision of the
Plan shall be final and conclusive.

    (b)            In addition to the powers hereinabove specified, the
Committee shall have the power to compute and certify the amount and kind of
benefits from time to time payable to Participants and Beneficiaries under the
Plan, and to authorize all disbursements for such purposes.

    (c)            Except as otherwise expressly provided in the Plan, the Board
(or the Committee, as appropriate) shall have complete control of the
administration of the Plan, with all powers necessary to enable it to carry out
its duties in that respect. Not in limitation, but in amplification of the
foregoing, the Board or Committee, as appropriate, shall have the power in its
sole discretion, to interpret or construe the Plan and to determine all
questions that may arise hereunder as to the status and rights of Participants
and others hereunder. Further, any review of discretionary actions and
determinations of such Board or Committee shall be limited to an arbitrary and
capricious standard of review.

9.02.  Reports and Records

        To enable the Committee to perform its functions, the Employer and any
participating Affiliate shall supply full and timely information to the
Committee on all matters relating to the compensation of all Participants, their
retirement, death or other cause for termination of board service, and such
other pertinent facts as the Committee may require.


9.03.  CLAIMS

        The benefit claims review procedure set forth in the Capital Bank
Corporation 401(k) Plan, as amended from time to time, is incorporated herein by
reference and made applicable to the Plan.


9.04.  INDEMNIFICATION

        The Employer shall indemnify and save harmless each member of the Board
against any and all expenses and liabilities arising out of membership on the
Board and relating to

14

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors

administration of the Plan, excepting only expenses and liabilities arising out
of a member’s own willful misconduct. Expenses against which a member of the
Board shall be indemnified hereunder shall include, without limitation, the
amount of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted, or a proceeding brought
or settlement thereof. The foregoing right of indemnification shall be in
addition to any other rights to which any such member may be entitled.

15

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


ARTICLE X
GENERAL

10.01.  Funding

    (a)            All Plan Participants and Designated Beneficiaries are
general unsecured creditors of the Employer with respect to the benefits due
hereunder and the Plan constitutes a mere promise by the Employer to make
benefit payments in the future. It is the intention of the Employer that the
Plan be considered unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.

    (b)            The Employer may purchase life insurance in amounts
sufficient to secure the benefits provided under this Plan. Participants agree
to use their best efforts to qualify for life insurance coverage if the Employer
so elects to obtain life insurance coverage on a Participant as a means of
funding Accrued Benefits.

    (c)            The Employer may, but is not required to, establish a grantor
trust which may be used to hold assets of the Employer which are maintained as
reserves against the Employer’s unfunded, unsecured obligations hereunder. Such
reserves shall at all times be subject to the claims of the Employer’s creditors
and the creditors of any Affiliate that is an employer of a Participant. To the
extent such trust or other vehicle is established, the Employer’s obligations
hereunder shall be reduced to the extent such assets are utilized to meet its
obligations hereunder. Any such trust and the assets held thereunder are
intended to conform in substance to the terms of the model trust described in
Revenue Procedure 92-64, 1992-33 IRB 11 (8-17-92). Any trust that satisfies the
foregoing requirements must be in effect as of a Control Change Date and the
Employer, no later than thirty (30) days after a Control Change Date, shall
transfer to the trust assets (either money, insurance policies or other
property) in an amount that is not less than the actuarially equivalent value of
all obligations that are owed or projected to be owed to all Participants and
Designated Beneficiaries on and after the Control Change Date. For purposes of
the preceding sentence, the value on any given date of insurance policies held
in or transferred to the trust shall be equal to the unencumbered cash surrender
value of the policies.

10.02.  Plan Binding

        The Plan shall be binding upon the Employer, any participating Affiliate
and successors and assigns, and, subject to the powers set forth in Article V,
upon a Participant’s, his Designated Beneficiary’s, or any of their assigns,
heirs, executors and administrators.


10.03.  INTERPRETATION OF PLAN

        To the extent not preempted by federal law, the Plan shall be governed
and construed under the laws of State indicated in the Adoption Agreement (other
than its choice of law rules) as in effect from time to time.

16

--------------------------------------------------------------------------------

Capital Bank
Supplemental Retirement Plan for Directors


10.04.  CONSTRUCTION

        Masculine pronouns wherever used shall include feminine pronouns and the
use of the singular shall include the plural.


10.05.  ACTUARIAL EQUIVALENCE

        For purposes of the Plan, the terms “actuarial equivalence,”
“actuarially equivalent” and variations thereof mean that on the date of
calculation two forms of payment have equal values as determined by an
independent actuarial consulting firm selected by the Employer. Such actuarial
consulting firm shall determine actuarial equivalence using the interest rate
for an immediate annuity published by the Pension Benefit Guaranty Corporation
and in effect on the date of calculation.






17